Lumpkin, Justice.
The .question involved in this case has been too often' passed upon by this court to require further elaboration. Neither the law of master and servant nor the doctrine of respondeat superior applies in a case where a prisoner undergoing punishment for a violation of a municipal ordinance is injured or killed in consequence of the negligence or misconduct of the officer having the custody or control *653of such prisoner. This is true because, in such matters, the municipal corporation is exercising governmental powers and. discharging governmental duties, in the course of which it, of necessity, employs the services of the officer in question. See the case of Wilson v. Mayor & Council of Macon, 88 Ca. 455, which is directly in point, and the authorities there collected; and, also, the opinion of Justice Atkinson in the more recent case of Love v. City of Atlanta, 95 Ga. 129, which, in principle, is decisive of the case now in hand. Judgment affirmed.